BLACK HILLS CORPORATION Company Contact: Jason Ketchum 605-721-2765 Media Relations line 866-243-9002 BLACK HILLS CORP. REPORTS 2009 RESULTS, ANNOUNCES 40TH CONSECUTIVE DIVIDEND INCREASE, AND REAFFIRMS 2 STRATEGY ON TRACK, KEY FINANCINGS COMPLETE, AND STRONG PERFORMANCE FROM THE GAS UTILITIES RAPID CITY, SD — January 28, 2010 — Black Hills Corp. (NYSE: BKH) today announced 2009 financial results and the 40th consecutive increase in its quarterly dividend to shareholders. Income from continuing operations for fourth quarter 2009 was $32.4 million or $0.84 per share compared to loss from continuing operations for fourth quarter 2008 of $96.6 million or $2.52 per share. Net income for the three months ending Dec. 31, 2009, was $32.8 million or $0.85 per share compared to a net loss of $98.8 million or $2.58 per share for the same period in 2008. The 2009 fourth quarter results include an $11.6 million or $0.30 per share non-cash mark-to-market gain for certain interest rate swaps. For the twelve months ending Dec. 31, 2009, income from continuing operations was $78.8 million or $2.04 per share compared to a loss from continuing operations of $52 million or $1.37 per share for the same period ending Dec. 31, 2008. Net income for the 12 months ending Dec. 31, 2009, was $81.6 million or $2.11 per share compared to $105.1 million or $2.75 per share, reported for the same period in 2008. The 2009 results include a $36.2 million or $0.94 per share non-cash mark-to-market gain for certain interest rate swaps; a $16.9 million or $0.44 per share gain on the sale of a 23.5 percent ownership interest in the Wygen I power generation facility; and a $27.8 million or $0.72 per share non-cash ceiling test impairment charge. “Even during a very challenging year we accomplished many of our key strategic initiatives. Our growth projects are on track with the expected early completion of Wygen III and our plans to build an additional 380 megawatts of gas-fired generation to serve our utility customers in Colorado. We successfully completed several long-term financings, progressed with our integration projects, and increased operational efficiencies across the entire organization. All of our utility customers are now on one information system, and we completed the unification initiatives for our employee benefits, compensation and retirement programs with implementation occurring in 2010,” said David R. Emery, chairman, president and CEO of Black Hills Corp. “The patient and disciplined approach to refinancing most of our short-term debt resulted in better-than-expected terms and established a strong financial foundation to fund our growth over the next several years. Continued low natural gas prices reduced income from our oil and gas and energy marketing businesses and lowered off-system sales margins for our electric utilities. However, the gas utilities performed above our expectations demonstrating the value of our diversified business strategy. While we are not satisfied with our financial performance in 2009, we are confident in our ability to deliver stronger results in 2010, as our guidance indicates. We are also proud to continue a longstanding tradition with the declaration of a quarterly dividend increase for the 40th consecutive year.” 1 Black Hills Corp. reported highlights for 2009 and other recent events including: o Completion of a $51 million sale of a 23.5 percent ownership in the Wygen I power generation facility on Jan. 22, 2009, to The Municipal Energy Agency of Nebraska. Wygen I is a 90 megawatt coal-fired plant located near Gillette, Wyo. o Black Hills Energy – Colorado Gas received approval from the Colorado Public Utilities Commission for a $1.4 million, or approximately 2.04 percent, increase in annual revenues, effective on April 1, 2009. o Enserco completed a $240 million committed stand-alone credit facility on May 8, 2009, to replace its previously uncommitted $300 million credit facility. BNP Paribas, Fortis Capital Corp. and Societe Generale are the co-lead arranger banks and The Bank of Tokyo Mitsubishi UFJ and U.S. Bank are participating banks. On May 27, 2009, Enserco increased the facility to $300 million by completing an additional $60 million of credit capacity for its standalone committed credit facility with the addition of three new lenders to the facility. Calyon, Rabobank and RZB Finance are the new participating banks. o Black Hills Corp. completed a public debt offering on May 14, 2009, of $250 million in aggregate principal amount of senior unsecured notes due 2014. The notes were priced at par and carry an interest rate of 9 percent. o Black Hills Energy – Iowa Gas received approval from the Iowa Public Utilities Board for a $10.4 million, or approximately 5.8 percent, increase in annual revenues, with an effective date of July 31, 2009. o In the first and second quarter 2009, Black Hills Corp. completed the retirement of $383 million of borrowings on its bridge acquisition facility. The financing was used in the purchase of four natural gas utilities and one electric utility from Aquila in a transaction that closed on July 14, 2008. o Black Hills Power filed two independent requests for electric revenue increases with the South Dakota Public Utilities Commission and the Wyoming Public Service Commission to recover costs associated with the Wygen III power plant under construction near Gillette, Wyo., other generation, transmission and distribution assets, and increased operating expenses. o In the South Dakota request, Black Hills Power seeks a $32 million increase in annual utility revenues and proposed new rates effective for South Dakota customers on April 1, 2010. o In the Wyoming request, Black Hills Power seeks a $3.8 million increase in annual utility revenues and anticipates new rates will be effective for Wyoming customers in third quarter 2010. 2 o Construction of the Wygen III generation facility project is under budget and scheduled to begin commercial operation as early as April 1, 2010, three months earlier than originally expected. A 25 percent ownership interest in this generation facility was sold in April 2009. o Plans to construct 180 megawatts of utility-owned, gas-fired generation to serve Black Hills Energy – Colorado Electric customers are moving forward. Equipment has been ordered, and construction is expected to begin in third quarter 2010. This facility is expected to cost $225 million to $275 million and be ready to deliver power by January 1, 2012. o Black Hills Colorado IPP, a non-regulated subsidiary of the company, was selected to provide power to Black Hills Energy – Colorado Electric through a competitive bid process. BHCI will build 200 megawatts of natural gas-fired electric generation in Colorado to sell to Black Hills Energy – Colorado Electric through a 20-year power purchase agreement. The BHCI facility is expected to cost $240 million to $265 million and be ready to deliver power by Jan. 1, 2012. o Black Hills Energy – Colorado Electric, Black Hills Power and Cheyenne Light were selected by the Department of Energy for smart grid investment grants totaling $16.7 million. The DOE funds are made available under the American Recovery and Reinvestment Act of 2009 and are subject to the negotiation of final terms with the DOE. The funds would enable the installation of an additional 149,000 smart meters in the company’s Colorado, South Dakota and Wyoming electric utility service territories. Black Hills Energy – Colorado Electric completed phase II of its AMI implementation for a total of 56,500 meters in 2009. o Black Hills Energy – Nebraska Gas filed a request with the Nebraska Public Service Commission on Dec. 2, 2009, seeking a $12.1 million, or approximately 6.5 percent, increase in annual revenues, with an anticipated effective date of mid-2010. o Black Hills Wyoming, LLC, completed $120 million in project financing on Dec. 9, 2009, secured by the company’s Wygen I and Gillette CT generation facilities. The loan amortizes over a seven-year term with a maturity date of Dec. 9, 2016, and has an interest rate of LIBOR plus 3.25 percent per annum. o Black Hills Energy – Colorado Electric filed a request with the Colorado Public Utilities Commission on Jan. 6, 2010, seeking a $22.9 million, or approximately 12.8 percent, increase in annual revenues, with an anticipated effective date of mid-2010. 3 Compared to the fourth quarter of 2008, income from continuing operations in the fourth quarter of 2009 reflects the following: Utilities – Fourth Quarter 2009 $4.1 million increase in gas utility earnings $0.8 million decrease in electric utility earnings Non-regulated Energy – Fourth Quarter 2009 $60.8 million increase in oil and gas earnings $3.4 million increase in coal mining earnings $0.8 million increase in power generation earnings $11.8 million decrease in energy marketing earnings Corporate – Fourth Quarter 2009 $72.5 million increase in corporate earnings Compared to full year 2008, income for continuing operations in 2009 was affected by the following factors: Utilities – Full Year 2009 $24.4 million in gas utility earnings $7 million decrease in electric utility earnings Non-regulated Energy – Full Year 2009 $23.8 million increase in oil and gas earnings $17.4 million increase in power generation earnings $2.7 million increase in coal mining earnings $20 million decrease in energy marketing earnings Corporate – Full Year 2009 $93.7 million increase in corporate earnings “Our company is well positioned with the most defined growth strategy in our history and demonstrated access to the capital markets. We are fortunate to have talented and dedicated employees who are committed to the continued successful execution of our business plans. These fundamental strengths, combined with an improving business climate and increasing natural gas prices, will lead to the strong financial and operational performance our shareholders expect from Black Hills,” Emery said. 4 EARNINGS GUIDANCE Black Hills reaffirms earnings guidance for 2010, previously issued on October 29, 2009, expecting earnings from continuing operations to be in the range of $1.80 to $2.05 per share. This estimate is predicated on a number of important considerations, including the following: o Planned capital expenditures in 2010 estimated at $425 million to $475 million; including oil and gas capital expenditures of $30 million to $40 million assuming a recovery in natural gas prices; o Planned debt and equity financings to maintain a capital structure in the range of 50 percent to 55 percent debt to total capitalization; o Previously disclosed de-designated long-term debt hedges remain in place with no additional mark-to-market impacts from Dec. 31, 2009; o Normal operations, weather conditions and improving economic conditions within our utility service territories impacting customer usage, off-system sales, construction, maintenance and/or capital investment projects; o Commercial operation of the Wygen III power plant as planned on April 1, 2010; o Increased earnings at our electric and gas utilities with successful completion of pending and potential rate requests; o No significant unplanned outages at any of our power generation facilities; o Strong earnings recovery from energy marketing due to improved natural gas prices and a return to more normal market conditions; o Total oil and natural gas production in range of 11.3 to 11.9 Bcfe; o Oil and gas annual average NYMEX prices of $5.93 per Mcf for natural gas and $82.60 per Bbl for oil; production-weighted average well-head prices of $4.70 per Mcf and $73.85 per Bbl, all based on forward strips, and average hedged prices of $5.24 per Mcf and $77.70 per Bbl; and o No additional significant acquisitions or divestitures. 5 DIVIDENDS On Jan. 28, 2010, the board of directors approved the 40th annual consecutive increase in the dividend. The quarterly dividend was increased by $0.005 per common share to $0.36 per share, equivalent to an annual dividend rate of $1.44 per share. Common shareholders of record at the close of business on Feb 12, 2010, will receive the dividend, payable on Mar 1, 2010. CONFERENCE CALL AND WEBCAST The company will host a conference call and webcast at 11 a.m. ET on Friday, Jan. 29, to discuss financial and operating performance. To listen to the live broadcast, call 800-230-1092. To access the live webcast and download a copy of the investor presentation, go to the Black Hills site at www.blackhillscorp.com and click “Webcast” in the “Investor Relations” section. The presentation will be posted on the site prior to the webcast. Listeners should allow at least five minutes for registering and accessing the presentation. For those unable to listen to the live broadcast, a replay will be available by telephone through Feb. 5, 2010, at 800-475-6701 in the United States and at 320-365-3844 for international callers. Callers need to enter the access code 139497# when prompted. 6 CONSOLIDATED FINANCIAL RESULTS (Minor differences in comparative amounts may result due to rounding. All amounts presented on an after-tax basis unless otherwise indicated) BLACK HILLS CORPORATION (in thousands, except per share amounts) Three months ended December 31, Twelve months ended December 31, Revenues: Utilities $ (a) Non-regulated Energy $ Net income (loss): Continuing operations - Utilities $ (a) Non-regulated Energy ) (b) (b) ) (b) Corporate (c) ) ) Income (loss) from continuing operations ) ) Discontinued operations (d) ) Net loss attributable to non-controlling interest - - - ) Net income (loss) $ $ ) $ $ Weighted average common shares outstanding: Basic Diluted Earnings (loss) per share: Basic - Continuing operations $ $ ) $ $ ) Discontinued operations ) Total $ $ ) $ $ Diluted - Continuing operations $ $ ) $ $ ) Discontinued operations ) Total $ $ ) $ $ (a)2009 financial results from our Utilities group reflect the operations of five utility properties acquired from Aquila on July 14, 2008. (b)2009 twelve month financial results from our Non-regulated Energy group include a $27.8 million non-cash "ceiling test" impairment at our Oil and Gas segment and a $16.9 million gain on the sale of a 23.5 percent ownership interest in the Wygen I power generation facility to MEAN. 2008 fourth quarter and twelve month financial results include a $59.0 million ceiling test impairment at our Oil and Gas segment. (c)2009 fourth quarter and twelve month financial results for our Corporate activities include, respectively, an $11.6 million gain and a $36.2 million gain related to non-cash mark-to-market adjustment on certain interest rate swaps. 2008 fourth quarter and twelve months include a $61.4 million non-cash mark-to-market loss on certain interest rate swaps. (d)Discontinued operations for the twelve months ended December 31, 2009 primarily reflect the results of the final working capital and income tax adjustments of $2.4 million related to sale of the IPP assets. 2008 discontinued operations reflect the results of the seven IPP assets sold in July 2008 including a gain on sale of $139.7 million. 7 BUSINESS UNITPERFORMANCE SUMMARY
